NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       JUN 10 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN T. BACHMANN,                             No.    19-35551

                Plaintiff-Appellant,           D.C. No. 3:18-cv-05490-MLP

 v.

ANDREW M. SAUL, Commissioner of                ORDER
Social Security,

                Defendant-Appellee.

                 Appeal from the United States District Court
                    for the Western District of Washington
                Michelle L. Peterson, Magistrate Judge, Presiding

                            Submitted March 19, 2021*
                             San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and LYNN,** District Judge.

      Appellee’s Unopposed Motion to Vacate the District Court Judgment and to

Remand to the District Court, pursuant to Carr v. Saul, 141 S. Ct. 1352 (2021), is

GRANTED (Doc. 31). The District Court shall remand the case to the agency for

further proceedings consistent with the Supreme Court’s intervening decision in


      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      **
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
Carr.

        The parties shall bear their own attorney’s fees, costs, and expenses. This

order constitutes the mandate of this court.

        VACATED AND REMANDED.




                                           2